Allowable Subject Matter
Status of Claims 
This Notice of Allowance is responsive to Applicant's reply filed April 19, 2021.
Claims 1, 5, 7, 12, 17-18, and 20 have been amended and claim 21 has been added new.
Claims 1-2, 4-15, 17-18, and 20-21 are currently pending and are allowed as amended.

Response to Arguments
Applicant’s arguments, see pages 9-11 of the Remarks, filed April 19, 2021, with respect to the previous rejections under 35 USC 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 101 have been withdrawn.  Please see below for a discussion of why the claims are eligible.

Reasons for Allowance
Claims 1-2, 4-15, 17-18, and 20-21 are allowed as amended 4/19/2021.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by training an item machine learning system and a conversational machine learning system to determine likelihoods ads triggers of occurrences, then further using that trained data to further train the conversational content generation models to determine the conversational triggers based on sensing proximity of the user 
Reasons the 103 rejection is overcome: Claims 1-2, 4-15, 17-18, and 20-21  disclose a system, product, and method for contextual item reminder assistance by analyzing likelihoods of items being forgotten using context sensitive implications, semantics based techniques, degree of importance, historical observations, reminder enhancement factors, and conversation triggers.
Regarding a possible 103 rejection: The closest prior art of record is:
Kamar et al. (US 2011/0258153 A1) – which discloses combining predictive models of forgetting, relevance, and cost to guide automated reminder systems. 
Agrawal et al. (US 2008/0204233 A1) – which discloses tracking of important travel items using RFID tags.
Hardgrave et al. (US 6,662,078 B1) – which discloses an item management system which takes into account historical data and monitoring of items.
Kanjanatarakul et al. (An Evidential K-Nearest Neighbor Classifier Based on Contextual Discounting and Likelihood Maximization, International Conference on Belief Functions, BELIEF 2018: Belief Functions: Theory and Applications pp 155-162, 2018) -  which discloses evidential likelihood utilizing machine learning techniques.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 18, and 20, such as contextual item reminder assistance by analyzing likelihoods of items being forgotten using context sensitive implications, semantics based techniques, degree of importance, historical observations, reminder enhancement factors, and conversation triggers.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “training a computerized item machine learning system to determine a likelihood that the at least one user will forget an item on a list of items based on information from an item profile store; training a computerized conversational machine learning system to determine a conversation trigger signal based on attributes of the items, the attributes comprising sensitivity, characteristics and context; determining, using the computerized item machine learning system, an aspect of context-sensitive implications associated with a forgotten item on the list of items; determining, using the computerized item machine learning system, a degree of item importance based on the context-sensitive implications using a semantics-based technique; identifying, using a computerized event machine learning system, the upcoming event based on user data and an event context builder model; obtaining context for determining the list of items useful for the upcoming event; determining, using the context and stored historical user data, the list of items for the identified upcoming event using the likelihoods, the determined degree of item importance, and by learning item to item association using historical observations from past events and by analyzing the upcoming event, the obtained context, and a user profile using the computerized item machine learning system; determining item reminder enhancement factors in response to the upcoming event and the determined list of items; determining content selection models based on the context, the user data, and the item reminder enhancement factors; generating conversational content, using the computerized conversational machine learning system, for engaging the at least one user by obtaining an item set <I> and user data <U>; training a set of conversational content generation models based on the item set <I>, the user data <U>, and an analysis of other contextual data; generating potential conversational content by applying the set of conversational content generation models; and applying the content selection models to the potential conversational store; determining, using the computerized conversational machine learning system, a conversation trigger signal based on contextual information related to the conversational content and an analysis of user feedback, wherein the determining of the conversation trigger signal is performed based on sensing the user using a proximity sensor; and presenting the conversational content to the user via a computing device in response to receiving the conversation trigger signal (as required by independent claims 1, 18, and 20)”, thus rendering claims 1, 18, 20 and their dependent claims as allowable over the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683